Case: 13-20553      Document: 00512659317         Page: 1    Date Filed: 06/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 13-20553                       June 11, 2014
                                                                        Lyle W. Cayce
SHALINDER K. GUPTA                                                           Clerk


                                                 Plaintiff-Appellant
v.

PATRICK R. DONAHOE,
Postmaster General,
United States Postal Service

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-3857


Before DAVIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM:*
       Shalinder Gupta, a former employee of the United States Postal
Service, appeals the district court’s dismissal of his Rehabilitation Act and
Title VII claims on summary judgment.
       Gupta began working for the Postal Service in 1983 as a mail carrier in
Houston. Sometime in 2003 or 2004, he volunteered to work as an acting
customer service supervisor. While working in that capacity in April 2005,

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20553    Document: 00512659317    Page: 2   Date Filed: 06/11/2014



                                No. 13-20553
Gupta was the victim of an armed robbery. As a result of the incident, Gupta
suffered physical and mental injuries, including post-traumatic stress
disorder (PTSD), which prevented him from being around crowds of people or
loud noises. In December 2005, the Postal Service offered Gupta a part-time
acting position as a customer service supervisor with modified duties that
limited his interaction with the public. Roughly half a year later, after being
transferred to a different office where he had his own cubicle and did not
have to interact with customers, Gupta resumed full-time work.
      In October 2008, the Houston District Manager issued a directive to
cancel all unfunded positions in order to meet the budget for that fiscal year.
Gupta was told on October 31 that his position as acting customer service
supervisor, which was unfunded, would be eliminated pursuant to this
directive. Three days later, Gupta and a human resources manager met and
discussed the new mail carrier position that the Postal Service would likely
offer Gupta. Gupta expressed his desire that any job offer he received meet
the medical restrictions delineated by his physician. When asked her view of
the new position, the physician did not concur with the duties of the job offer
because Gupta continued to suffer from PTSD and needed to “be in a secure
facility not dealing with postal customers.”         More discussions with
management ensued, at the conclusion of which Gupta was told that the mail
carrier position was the only option available. Gupta immediately rejected
the offer and went home. A couple weeks later, Gupta accepted the Postal
Service’s offer of voluntary retirement, which the Postal Service had made
available to all employees.
      Gupta filed the instant action in November 2011, alleging that he was
forced into retirement because of the Postal Service’s discrimination on the
basis of race, harassment, and violations of the Rehabilitation Act, including
disability discrimination and failure to accommodate.       The district court
                                      2
    Case: 13-20553    Document: 00512659317          Page: 3   Date Filed: 06/11/2014



                                 No. 13-20553
granted summary judgment for the Postal Service on all of Gupta’s claims
and entered judgment accordingly. This timely appeal on the Rehabilitation
Act and Title VII claims followed.
       As part of Gupta’s prima facie disability discrimination claim, we must
determine whether he can perform the essential functions of his job, and if he
cannot, whether he would be able to perform them with reasonable
accommodations. Chandler v. City of Dallas, 2 F.3d 1385, 1393–94 (5th Cir.
1993). The parties urge us to decide whether the relevant “job” is Gupta’s
permanent position—mail carrier—or the temporary, albeit long-term,
position—customer service supervisor—that he held at the time of the armed
robbery and for several years thereafter.            But we need not reach this
question; whether the job at issue is Gupta’s permanent or temporary
position, we agree with the district court that he is not qualified to perform
either one. Both positions require interacting with the public, and Gupta
acknowledges that he is unable to perform a job that requires him to deal
with   customers.    Moreover,   Gupta       fails   to   identify   any   reasonable
accommodations that would not eliminate those positions’ essential functions.
He also presents no evidence of vacant, alternative positions in which the
Postal Service should have, but did not, place him. Finally, we agree with the
district court that the Postal Service engaged in an informal, interactive
process to find Gupta another position and thus did not fail to accommodate
his disability.
       With respect to the Title VII claim, the district court gave multiple
reasons in its well-reasoned forty-one page opinion for dismissal, and we
agree that summary judgment was also warranted on that claim. The
judgment below therefore is AFFIRMED.




                                         3